Title: From William Smith Shaw to John Quincy Adams, 9 April 1808
From: Shaw, William Smith
To: Adams, John Quincy



My dear Sir
Boston 9 April 1808

I had the honour to receive your letter to Mr Otis on Thursday evening last, and have attended to its publication, with as much expedition as possible—The printers have published an edition of a thousand copies and the sale of them commenced this morning and the whole are now disposed of. Oliver & Munroe are now printing a second edition of a thousand more on their own account and have contracted with several of the democrats, with Eben Larkin bookseller at their head, to print three thousand more for general circulation in the Country. In consequence of the great haste with which they were printed—some few errors have escaped us, which I shall see corrected in seco the second edition. I sent you several copies last evening and now send you several more by this mail—I have also agreeably to your direction sent a copy to Governour Sullivan & to Mr Otis
What shall I do with your tenant Guerney. I have never been able to collect a cent from him since your absence. Your order for $350 on the branch bank I have received and deposited to your account. I have paid your father eleven hundred seventy two dollars and forty nine cents agreeably to your direction
With most respectful attachment and ardent gratitude / I am very sincerely / your hum Sert
Wm. S. Shaw